     Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

LEMARCUS ALLISON,

     Plaintiff,

v.
                                                Case No.
CALCON MUTUAL MORTGAGE, LLC                     1:19-cv- 02025-CC-JCF
and PENNYMAC LOAN SERVICES,
LLC

     Defendants.


                 CALCON MUTUAL MORTGAGE, LLC’S
             BRIEF IN SUPPORT OF ITS MOTION TO DISMISS

      COMES NOW, CalCon Mutual Mortgage, LLC (“CalCon”), a Defendant in

the above-styled civil action, and files this Brief in Support of its Motion to

Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons set forth below,

CalCon respectfully submits that Plaintiff’s Complaint fails to state a claim upon

which relief may be granted.

                         STATEMENT OF FACTS

      The property at issue in this action is the Property located at 250 Montrose

Drive, McDonough, Georgia 30253. [Doc. 1-1, p. 3, ¶ 1]. In connection with

purchasing the Property, Plaintiff Lemarcus Allison (“Mr. Allison”) obtained a

                                       -1-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 2 of 17




loan in the amount of $424,100.00 and secured said loan by executing a Security

Deed conveying the Property to CalCon. [Doc. 1-1, p. 4, ¶¶ 4-5; pp. 22-35]. In

May of 2018, RAS Crane, LLC sent Mr. Allison a notice of breach stating that Mr.

Allison failed to accurately list and/or maintain the ending balance on the bank

account used to qualify for the loan. [Doc. 1-1, p. 5, ¶13; p. 36]. In July of 2018,

the Property was advertised for a sale scheduled for August 7, 2018. [Doc. 1-1, p.

6, ¶ 18]. By letter dated July 31, 2018, Mr. Allison was informed that the August

7th sale had been cancelled. [Doc. 1-1, p. 7, ¶ 20].

      In December 2018, Mr. Allison was again informed that he was in breach of

the Security Deed [Doc. 1-1, p. 7, ¶ 21]. On January 8, 2019, Plaintiff, through

counsel, provided account information related to the breach. [Doc. 1-1, pp. 7-8, ¶

22; pp. 58-63]. By February 12, 2019, Mr. Allison was informed that the

indebtedness had been accelerated due to a failure to cure the default and that the

Property would be sold at foreclosure sale scheduled April 2, 2019. [Doc. 1-1, p. 8,

¶ 23]. On March 6, 2019, the Property was again advertised for foreclosure sale

scheduled April 2, 2019. [Doc. 1-1, p. 8, ¶ 26]. Plaintiff filed the instant action on

March 26, 2019. [Doc. 1-1]. Defendant CalCon removed this action to the

Northern District of Georgia on May 6, 2019. [Doc. 1].




                                         -2-
     Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 3 of 17




               ARGUMENT AND CITATION OF AUTHORITY

A.    Standard of Review

      This Court may grant a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) if the complaint fails to state a claim that is “plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679

(citation omitted). In considering a motion to dismiss, the Court must treat all well-

plead allegations of the Complaint as true. Ashcroft, 556 U.S. at 679. However,

“the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft, 556 U.S. at 678.

B.    Plaintiff Fails to State a Claim for Attempted Wrongful Foreclosure

      In Counts I and II, Plaintiff alleges the CalCon wrongfully attempted to

foreclose on the Property in July 2018 and again in April 2019. [Doc. 1-1, p. 9, ¶

30; p. 11, ¶ 44]. According to Plaintiff, CalCon lacked the right to advertise the

Property for sale because the Note and Security Deed were not in default. [Doc. 1-

                                        -3-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 4 of 17




1, p. 9, ¶ 31, p. 11, ¶ 45]. Under Georgia law, in order to state a claim “for a

wrongful attempted foreclosure, the plaintiff must prove a knowing and intentional

publication of untrue and derogatory information concerning the debtor's financial

condition, and that damages were sustained as a direct result of this publication.”

Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126, 1134 (11th Cir.

2014)(quoting Aetna Fin. Co. v. Culpepper, 171 Ga. App. 315, 320 S.E.2d 228,

232 (1984)); Phillips v. Ocwen Loan Servicing, LLC, 92 F. Supp. 3d 1255, 1264

(N.D. Ga. 2015).

         1. July 2018 Advertisement

      According to Plaintiff, “Defendants advertised the Property for sale

beginning July 11, 2018 without having the right to do so as the Note and Security

Deed are not in default.” Plaintiffs also allege that Defendants wrongfully

foreclosed on the Property starting July 11, 2018 when they attempted to foreclose

even though the indebtedness was not justly due and by attempting to add fees and

late charges not owed. [Doc. 1-1, p. 10, ¶¶ 34-35]. As an initial matter, to the

extent these allegations are claims for wrongful foreclosure, these “must fail

because there was no actual foreclosure.” Smith-Tyler v. Bank of Am., N.A., 992 F.

Supp. 2d 1277, 1281 (N.D. Ga. 2014).




                                       -4-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 5 of 17




      In his Complaint, Plaintiff asserts that Defendants “falsely declar[ed]

Plaintiff [was] in default.” [Doc. 1-1, p. 9, ¶ 33]. As stated above, the plaintiff must

allege “a knowing and intentional publication of untrue and derogatory information

concerning the debtor's financial condition.” Bates, 768 F.3d at 1134. Plaintiff

alleges without any supporting facts that “[he] was not in default to the

Defendants, even though the Defendants knowingly published untrue and

derogatory statements concerning the Plaintiff’s financial condition.” [Doc. 1-1, p.

10, ¶ 37]. It is well settled that a court does not accept legal conclusions as true on

a Motion to Dismiss and a recital of the elements of a cause of action, supported by

conclusory statements does not suffice to state a claim. Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555)). Plaintiffs only supporting allegations are that

he made all requirement payments and that the sender of the first default letter

never claimed that he failed to make payments. [Doc. 1-1, p. 5, ¶ 11; p. 6, ¶ 17].

      This assertion is unrelated and ineffective as the First Default Letter,

attached to the Complaint, clearly states that the default was the result of a “failure

to accurately list and/or maintain the ending balance in your bank account used to

qualify for the underlying loan.” [Doc. 1-1, pp. 36-38]. Notably, Plaintiff does not

allege that he did accurately list and/or maintain the ending balance on the bank

account use to qualify for his loan. In fact, Plaintiff’s own Exhibit F to the

                                         -5-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 6 of 17




Complaint indicates that there was a discrepancy between the amount listed on the

Loan Application and the actual ending balance of Plaintiff’s bank account. [Doc.

1-1, pp. 58-63]. When specific factual details in an exhibit contradict general and

conclusory allegations in a pleading, the exhibit governs. Griffin Indus., Inc. v.

Irvin, 496 F.3d 1189, 1205–06 (11th Cir. 2007); See Associated Builders, Inc. v.

Ala. Power Co., 505 F.2d 97, 100 (5th Cir.1974) (“Conclusory allegations…are not

admitted as true, especially when such conclusions are contradicted by facts

disclosed by a document appended to the complaint.”); see also Simmons v. Peavy-

Welsh Lumber Co., 113 F.2d 812, 813 (5th Cir. 1940)(it is well settled that when

there are conflicting allegations and exhibits in a pleading, the exhibits control).

Therefore, Plaintiff has failed to allege any facts by which the Court could

conclude that he was not in default pursuant to the First Default Letter.

Accordingly, there are no facts to establish that Defendants published an untrue

statement when the notice identified Plaintiff’s default.

       It is also important to note that an essential element of Plaintiff’s claim is

that Defendants knew that the published information was untrue. Bates, 768 F.3d at

1134. Plaintiff’s Complaint fails to allege facts showing Defendants knew that he

was not in default for the reasons stated in the First Default Letter. Therefore, there

are no facts in the Complaint to show that Defendants knew that foreclosure notice

                                         -6-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 7 of 17




contained incorrect statements. See Smith-Tyler v. Bank of Am., N.A., 992 F. Supp.

2d 1277, 1281 (N.D. Ga. 2014)(finding when there was no evidence Defendant

knew loan had been satisfied when it initiated foreclosure, there was no evidence

Defendant knew that any published notice contained incorrect statements).

“[W]here the facts as alleged do not permit the court to infer more than the mere

possibility of misconduct, the complaint has not shown that the pleader is entitled

to relief under Rule 8(a)(2).” Iqbal, 556 U.S. at 679.

          2. March 2019 Advertisement

      Plaintiff’s Count II for the March 2019 published notice is equally flawed.

Plaintiff again alleges that Defendants falsely declared that Plaintiff was in default.

[Doc. 1-1, p. 12, ¶ 47]. Although Plaintiff once again asserts that Defendants

knowingly published untrue statements, [Doc. 1-1, p. 12, ¶ 51], the Complaint is

silent as to any facts showing either an untrue statement or Defendants’ knowledge

of its falsity. Once again Plaintiff’s Complaint is clear that the default was related

to a discrepancy regarding Plaintiff’s actual account balance in 2016 when he

applied for the Loan and the balance listed on his application. [Doc. 1-1, p. 7, ¶¶

21-22; pp. 58-63]. However, Plaintiff does not allege that the amount listed on his

loan application was accurate. Instead, Plaintiff makes the conclusory assertion

that “[he] was not in default to the Defendants.” [Doc. 1-1, p. 13, ¶ 51].

                                         -7-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 8 of 17




      Plaintiff alleges that he provided bank statements to counsel for CalCon to

address the default stated in the Second Default Letter. [Doc. 1-1, p. 7, ¶¶ 21-22].

As mentioned above, the statements and email attached as Plaintiff’s own Exhibit

F, support rather than refute the contention that there was a discrepancy between

the amount listed on the loan application and the amount actually in Plaintiff’s

account. [Doc. 1-1, pp. 58-63]. Once again, Plaintiff offers no plausible facts to

establish that he was not in default as stated in the Default Letter. Accordingly,

there are no facts to establish that Defendants published an untrue statement when

the notice identified Plaintiff’s default.

      There are simply no facts by which the Court could establish that Plaintiff

was not in default and therefore the statement was untrue, or that Defendants knew

that he was not in default and published the notice anyway. “[W]here the facts as

alleged do not permit the court to infer more than the mere possibility of

misconduct, the complaint has not shown that the pleader is entitled to relief under

Rule 8(a)(2).” Iqbal, 556 U.S. at 679. For these reasons, CalCon respectfully

submits that Plaintiff has failed to state a claim for Attempted Wrongful

Foreclosure and Counts I and II should be dismissed.




                                             -8-
     Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 9 of 17




C.    Count III Fails to State a Claim for Breach of Contract

      “The elements for a breach of contract claim in Georgia are the (1) breach

and the (2) resultant damages (3) to the party who has the right to complain about

the contract being broken.” Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126,

1130 (11th Cir. 2014); quoting Norton v. Budget Rent A Car Sys., Inc., 307 Ga.

App. 501, 705 S.E.2d 305, 306 (2010). Plaintiff “must substantiate two important

elements of [his] claim for breach of contract: causation and damages.” Bates v.

JPMorgan Chase Bank, NA, 768 F.3d 1126, 1133 (11th Cir. 2014). Plaintiff

alleges that Defendants breached Section 15 and 20 of the Security Deed by failing

to send notice of acceleration prior to advertising the Sale in July of 2018. [Doc. 1-

1, p. 14, ¶¶ 59-60]. Section 15 details the requirements for sending notices required

under the Security Deed. [Doc. 1-1, p. 28, § 15].

      Section 20 states in pertinent part that “[t]he notice of acceleration and

opportunity to cure given to Borrower pursuant to Section 22 and the notice of

acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy

the notice and opportunity to take corrective action provisions of this Section 20.”

[Doc. 1-1, p. 29, § 20]. For its part, Section 22 states that prior to acceleration for

breach, Lender is to give notice to Borrower and specifies 5 details the notice

should include. [Doc. 1-1,pp. 29-30, § 22]. However, even if the First Default

                                         -9-
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 10 of 17




Letter failed to serve as proper notice under Section 22, as Plaintiff himself states,

the foreclosure sale was ultimately cancelled. [Doc. 1-1, p. 7, ¶ 20].

      To state a breach of contract claim, “[t]he breach must be more than de

minimus and substantial compliance with the terms of the contract is all that the

law requires.” Jenkins v. BAC Home Loan Servicing, LP, 822 F. Supp. 2d 1369,

1379 (M.D. Ga. 2011); quoting Kuritzky v. Emory Univ., 294 Ga. App. 370, 371,

669 S.E.2d 179, 181 (Ga. Ct. App. 2008). In the present action, Plaintiff asserts

that the First Default Letter did not give adequate notice under the Security Deed

and the subsequent advertisement of foreclosure sale was in breach of Section 22.

However, even assuming the letter did not comply with Section 22, the

cancellation of the sale shows substantial compliance with the terms of the

contract.

      Further, even taking Plaintiff’s allegations as true, to state his claim, he

“must show that the premature or improper exercise of some power under the deed

(acceleration or sale) resulted in damages that would not have occurred but for the

breach.” Bates v. JPMorgan Chase Bank, NA, 768 F.3d 1126, 1132–33 (11th Cir.

2014). The Eleventh Circuit has found that “[i]n cases such as this, where there

was no actual exercise of the power of sale, the only possible harm must be traced

back to the allegedly unauthorized acceleration of the note.” Id. The Court in Bates

                                        - 10 -
   Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 11 of 17




v. JP Morgan Chase Bank determined that, where there is a reinstatement

provision providing for reinstatement upon payment of amounts owed, any claim

that damages resulted from allegedly unauthorized acceleration is negated and “the

exercise of the power to accelerate the note could not have caused [Plaintiff’s]

harm.” Id.

      Lastly, Plaintiff himself does not allege any damages for which he may

recover under Georgia law. Plaintiff asserts that he “was harmed in that he was

forced to spend money to obtain an attorney to challenge the non-judicial

foreclosure sale…and suffered the expense of attorney fees.” [Doc. 1-1, p. 14, ¶

62]. However, “attorney fees are not [generally] recoverable as damages absent an

express provision in a contract or a statutory mandate.” George L. Smith II Georgia

World Cong. Ctr. Auth. v. Miller Brewing Co., 255 Ga. App. 643, 644, 566 S.E.2d

361, 362 (2002). “Under Georgia law, attorneys' fees, even where recoverable, are

not typically included within the ordinary species of damages.” Alea London Ltd.

v. Am. Home Servs., Inc., 638 F.3d 768, 780 (11th Cir. 2011).

      Under O.C.G.A. § 13-6-11, attorneys’ fees are “ancillary to a plaintiff's

damages claim and require proof of an additional element.” Alea London Ltd. v.

Am. Home Servs., Inc., 638 F.3d 768, 780 (11th Cir. 2011); citing O.C.G.A. § 13–

6–11; also citing 4WD Parts Ctr., Inc. v. Mackendrick, 260 Ga. App. 340, 345, 579

                                      - 11 -
     Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 12 of 17




S.E.2d 772 (2003). Absent a showing of damages, Plaintiff has failed to state an

essential element of his claim. CalCon respectfully submits that Plaintiff has failed

to state a claim upon which relief may be awarded and Count III must be

dismissed.

D.     Count IV Fails to State a Claim under the FDCPA

       Count IV alleges that RAS Crane, LLC and CalCon violated the FDCPA by

failing to validate the debt under 15 U.S.C. § 1692g. [Doc. 1-1, p. 15, ¶ 67]. “The

Fair Debt Collection Practices Act regulates ‘debt collector[s]’.” 15 U.S.C. §

1692a(6); Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1031 (2019). If

one is not a debt collector as defined by the FDCPA, the provisions of the Act do

not apply. Id. “To prevail on an FDCPA claim, a plaintiff must establish that: (1)

[plaintiff] [has] been the object of collection activity arising from a consumer debt;

(2) the defendant attempting to collect the debt qualifies as a “debt collector” under

the Act; and (3) the defendant has engaged in a prohibited act or has failed to

perform a requirement imposed by the FDCPA.” Frazier v. Absolute Collection

Serv., Inc., 767 F. Supp. 2d 1354, 1363 (N.D. Ga. 2011).

       Plaintiff’s allegations make clear that that the debt originated with CalCon.

Plaintiff’s Complaint states that Plaintiff executed a Security Deed in favor of

CalCon to secure repayment of a loan in the amount of $424,100.00. [Doc. 1-1, p.

                                        - 12 -
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 13 of 17




4, ¶ 5; Doc. 1-1, p. 22]. However, “the [FDCPA] explicitly states that those entities

which originated the original debt or which obtained the loan before it was in

default are exempt from the statutory definition of ‘debt collector.’” Janke v. Wells

Fargo & Co., 805 F. Supp. 2d 1278, 1281 (M.D. Ala. 2011); 15 U.S.C. § 1692a(6);

see Kuria v. Palisades Acquisition XVI, LLC, 752 F. Supp. 2d 1293, 1301 (N.D.

Ga. 2010)(Creditor “presumptively is not liable under the FDCPA for collection

actions undertaken on its own debts and in its own name.). Further, Plaintiff does

not even assert that CalCon is a debt collector as defined by the FDCPA. To state a

claim under the FDCPA against CalCon, “the Plaintiff must plausibly allege

sufficient facts to enable the Court to draw a reasonable inference that the

Defendant meets the FDCPA's definition of ‘debt collector.’” Kurtzman v.

Nationstar Mortg. LLC, 709 Fed. Appx. 655, 658–59 (11th Cir. 2017); In re Ward,

583 B.R. 558, 570 (Bankr. S.D. Ga. 2018).

      In this case, the documents and allegations make clear that CalCon does not

meet the definition of a debt collector and there are no allegations from Plaintiff

asserting that CalCon should be considered a debt collector for purposes of the

FDCPA. CalCon respectfully submits that Count IV should be dismissed as to

CalCon because Plaintiff fails on an essential element of his claim.




                                       - 13 -
     Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 14 of 17




E.     Claims for Punitive Damages and Attorneys’ Fees also Fail

       In Count VII and VIII, the Plaintiff seeks punitive damages and Attorneys’

Fees [Doc. 1-1, p. 18, ¶¶ 84, 86]. However, none of Plaintiff’s claims support such

an award. Under Georgia law, both punitive damages and attorneys’ fees for

stubborn litigiousness are elements of additional damages rather than independent

causes of action. See In re Ellerbee, 177 B.R. 731, 746 (Bankr. N.D. Ga. 1995)(for

13-6-11 attorneys’ fees); See also Franklin Credit Mgmt. Corp. v. Friedenberg,

275 Ga. App. 236, 242, 620 S.E.2d 463, 468 (2005)(for punitive damages and

attorneys’ fees). :The law does not support the concept that pursuing each type of

damages flowing from a specific tort is a separate and independent cause of

action.” Franklin Credit, 275 Ga. App. at 242, 620 S.E.2d at 468 (2005).

       Plaintiff’s only tort claim is for attempted wrongful foreclosure. As

discussed in more detail above, Plaintiff has failed to demonstrate an either 1)

untrue statement by CalCon; or 2) that CalCon had any knowledge of a published

untrue statement. Accordingly, because Plaintiff’s claims for attempted wrongful

foreclosure fail to state a claim, Plaintiff is not entitled to punitive damages

flowing from the alleged tort. “Georgia courts have consistently recognized that a

claim for punitive damages is effective only if there is a valid claim for actual

damages to which it could attach, and that punitive damages may not be recovered

                                      - 14 -
    Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 15 of 17




if there is no entitlement to compensatory damages.” Wood v. Archbold Med. Ctr.,

Inc., 738 F. Supp. 2d 1298, 1371 (M.D. Ga. 2010).

      Because Plaintiff is not entitled to relief under his claim of attempted

wrongful foreclosure, CalCon submits that Plaintiff cannot be entitled to either

attorneys’ fees or punitive damages.

                                  CONCLUSION

      For the reasons detailed above, CalCon respectfully requests that this Court

grant its Motion and dismiss Plaintiff’s Complaint in its entirety.

      Respectfully submitted, this 13th day of May 2019.

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)
                                       KEARSTIN H. SALE (GA Bar No. 650510)
                                       RUBIN LUBLIN, LLC
                                       3145 Avalon Ridge Place, Suite 100
                                       Peachtree Corners, GA 30071
                                       (678) 281-2730 (telephone)
                                       (404) 921-9016 (facsimile)
                                       bchaness@rubinlublin.com
                                       ksale@rubinlublin.com

                                       Attorney for CalCon Mutual Mortgage, LLC




                                        - 15 -
   Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 16 of 17




                          FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 13th day of May 2019.

                                    /s/ Bret J. Chaness
                                    BRET J. CHANESS (GA Bar No. 720572)




                                     - 16 -
   Case 1:19-cv-02025-WMR-JCF Document 6-1 Filed 05/13/19 Page 17 of 17




                        CERTIFICATE OF SERVICE

      I hereby certify that I have, this 13th day of May 2019, caused a true and

correct copy of the within and foregoing to be served via U.S. First Class mail to

the following:

      Andrew Stevens
      Stevens, Stevens & Oliver, LLC
      4167 Roswell Road
      Suite A, Floor 1
      Atlanta, GA 30342

      Elizabeth J. Campbell
      Locke Lord LLP
      3333 Piedmont Road NE
      Terminus 200, Suite 1200
      Atlanta, GA 30305
                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)




                                       - 17 -
